Title: From George Washington to Comfort Sands, 1 May 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir,
                            Head Quarters Newburgh May 1st 1782.
                        
                        You will issue Provisions to the People employed in the Departments of the Quarter Master General and
                            Commissary of Military Stores, upon the Returns of the Principals of those Departments now with the Army until Notice of
                            the new System of Issues can be given by them to the Quarter Master General and Commissary of Military Stores, and
                            their Directions transmitted to the Contractors, agreeably to the System. I am Sir, Your most obedt servt

                    Go: Washington